USCA4 Appeal: 22-1256      Doc: 15         Filed: 11/03/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1256


        FRANCISCO K. AVOKI,

                            Plaintiff - Appellant,

                     v.

        CITY OF CHESTER, SC; POLICE DEPARTMENT OF CHESTER, SC; HY-
        GLOSS PAINT & BODY SHOP, INC.; CPL. ROBERT MARTZ, Individually;
        PTL. TYLER COVINGTON, Individually,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at Rock
        Hill. Sherri A. Lydon, District Judge. (0:19-cv-00324-SAL)


        Submitted: October 24, 2022                                  Decided: November 3, 2022


        Before AGEE, THACKER, and HARRIS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Francisco K. Avoki, Appellant Pro Se. David Allan DeMasters, DAVIDSON, WREN &
        DEMASTERS, Columbia, South Carolina; John Edward Gardner, MURPHY &
        GRANTLAND, PA, Columbia, South Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1256       Doc: 15             Filed: 11/03/2022   Pg: 2 of 3




        PER CURIAM:

               Francisco K. Avoki appeals the district court’s orders (a) accepting the magistrate

        judge’s recommendation and granting Defendants’ motions for summary judgment in

        Avoki’s 42 U.S.C. § 1983 civil rights action; and (b) affirming the magistrate judge’s

        denial of Avoki’s motion for leave to file a second amended complaint. We affirm.

               On appeal, we confine our review to the issues raised in the informal brief. See 4th

        Cir. R. 34(b). Because Avoki’s informal brief fails to meaningfully challenge any aspect

        of the magistrate judge’s rationale for granting summary judgment on the advanced

        constitutional claims, which the district court adopted in its entirety over Avoki’s

        objections, we conclude that Avoki has forfeited appellate review of that aspect of the

        court’s dispositive order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

        informal brief is an important document; under Fourth Circuit rules, our review is limited

        to issues preserved in that brief.”).

               Avoki’s informal brief does challenge the district court’s ruling that it had the

        authority to refer his pro se civil action to a magistrate judge—despite the fact that Avoki

        was a fee-paid, non-incarcerated litigant who did not consent to adjudication by a

        magistrate judge. We find no error in the district court’s ruling, see Kerr v. Marshall Univ.

        Bd. of Governors, 824 F.3d 62, 72 (4th Cir. 2016) (explaining that the Federal Magistrate’s

        Act, 28 U.S.C. § 636(b), “permits a district court to assign any pretrial matter to a

        magistrate judge”), and further observe that the district judge properly reviewed de novo

        those aspects of the magistrate judge’s report to which Avoki filed specific objections, see

        28 U.S.C. § 636(b)(1)(C). The record also belies Avoki’s contention that the district court

                                                         2
USCA4 Appeal: 22-1256      Doc: 15         Filed: 11/03/2022     Pg: 3 of 3




        improperly subjected his proposed second amended complaint to the prefiling screening

        requirements set forth in 28 U.S.C. § 1915A. Finally, Avoki challenges the district court’s

        affirmance of the magistrate judge’s January 16, 2020, order denying his motion for leave

        to file a second amended complaint, but we discern no abuse of discretion in that ruling.

        See Wilkins v. Montgomery, 751 F.3d 214, 220 (4th Cir. 2014) (providing standard of

        review).

               Accordingly, we affirm the appealed-from orders.        Avoki v. City of Chester,

        No. 0:19-cv-00324-SAL (D.S.C. Apr. 17, 2020 & Feb. 18, 2022). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.



                                                                                      AFFIRMED




                                                    3